Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 has been amended to read “said range limiting structure comprising at least one filament which is connected to said guide shaft and not fixedly connected to said inflatable valve body”.  This limitation was not discussed in the specification and the drawings do not show this clearly.  For example figure 2 and 3 show the valve moved but this may just be due to changing tension on the filaments to move the valve vs for example it is slid.  Applicants arguments that figures 2 and 3 show support that the range limiting structure is not fixedly connected to said inflatable valve body are not persuasive.  One of ordinary skill cannot determine from those figures if filaments 36 and 33 are connected to 20 or merely tension is applied to the filaments to move the entire construct proximally.  
During the interview on 2/16/2021 Applicant argued figures 2 and 3 clearly show support for “not fixedly connected”.  The Examiner has considered Applicants arguments but is not persuaded.  For example, the claim does not indicate not directly connected, (33) may be connected via another element “fixedly”.  In figure 3 Applicant has not labeled the lines connecting ring (30) to balloon (20) thus it is unclear if these lines might in fact be extensions of (33) which may be fixedly connected to (20) or at least providing a fixed connection to (20).  Without explicit recitation in the specification regarding this connection “fixedly” or even “directly fixedly” cannot be ascertained from figures 2 and 3.  See MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure….Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.”  Although this indicates a lack of 
Claims 1 and 15 have been amended to recite “active endocardial attachment mechanism” which is not recited in the specification.  The specification merely recites “active fixation corkscrew mechanism”.  The specification does not include the term endocardial.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “active endocardial attachment mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Applicant does not recite “active endocardial attachment mechanism” in the specification thus there is no link between the specification and the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Thus, claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tilson WO2012/009486 (wherein USP 9,592,119 is used for citations) and in further view of Eliasen US 2007/0255399.

Regarding claim 15, Tilson teaches a heart valve implant comprising, see figure 16a:
 	a guide shaft (2000) comprising a first end and a second end; 
 	an inflatable valve body (20) slidably connected to said guide shaft for movement to different positions on said guide shaft during systolic and diastolic portion of the heart cycle within a predetermined range of movement (168 see column 21 lines 19-32), said inflatable valve body comprising an outer dimension, see figure 16a; and 
 	a plurality of flexible filaments (164b) connected to said guide shaft which limit the range of movement of said inflatable valve body relative to said guide shaft.
	It is noted the movement of (168) via (170) collapses the valve body (disclosed by Applicant to be a balloon) thus moving the balloon along the shaft.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Tilson discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Applicant has added “for movement to different positions on said guide shaft during systolic and diastolic portion of the heart cycle” which is being interpreted as an intended use recitation.  Tilson teaches the valve moves.
 	Tilson fails to teach using an anchor coupled to said shaft proximate said first end and a step securing said anchor to native heart tissue.  
	Eliasen also teaches a known valve delivery device comprising an inflatable valve body wherein an anchor (16) configured to engage tissue (see figure 2) and [0040-0041].  As shown in figure 1 the anchor (16) is corkscrew shaped and as shown in figure 2 it engages the endocardial tissue, thus is an active endocardial attachment mechanism.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize an anchor as taught by Eliasen, as Eliasen teaches the anchor anchors the delivery device in place while deploying the valve (see figure 2).   It is noted like Tilson, the heart valve implant comprises an expandable member disposed about a shaft (abstract).  

Regarding claim 17, Tilson teaches a heart valve implant according to claim 15 wherein said plurality of flexible filaments are selectively, movably connected to said guide shaft (column 21 lines 19-32).  

Regarding claim 18, Tilson teaches a heart valve implant according to claim 15 wherein said range of movement is adjustable (column 21 lines 19-32), that is by moving (176) more or less.


 	It is noted the movement of (168) via (170) collapses the valve body (disclosed by Applicant to be a balloon) thus moving the balloon along the shaft.  

Regarding claim 20, Tilson teaches a heart valve implant according to claim 15 further comprising at least one attachment ring (168) connected to said flexible filaments and selectively, adjustable with respect to said guide shaft (column 21 lines 19-32).    
 	It is noted the movement of (168) via (170) collapses the valve body (disclosed by Applicant to be a balloon) thus moving the balloon along the shaft.  

Regarding claim 21, Tilson teaches a heart valve implant according to claim 15 wherein said inflatable valve body is tapered on at least one end, see figure 16a.  

Regarding claim 22, Tilson teaches a heart valve implant according to claim 21 wherein said inflatable valve body is tapered on both ends, see figure 16a-16b.  

Regarding claim 23 Tilson teaches a method of deploying a heart valve implant in a patient comprising the steps of:
 	providing a heart valve implant comprising: 
 		a guide shaft (2000) comprising a first end and a second end; 
 		an inflatable valve body (20) slidably connected to said guide shaft for movement to different positions on said guide shaft during systolic and diastolic portion of the heart cycle within a predetermined range of movement, said valve body comprising an outer dimension; 

 	positioning said heart valve implant at least partially within a heart via a transcatheter venous procedure (column 45 lines 28-44); 
 		adjusting the range of movement of said inflatable valve body relative to said guide shaft , (column 21 lines 19-32).  
	Tilson fails to teach using an anchor coupled to said shaft proximate said first end and a step securing said anchor to native heart tissue.
	Eliasen also teaches a known valve delivery device comprising an inflatable valve body wherein an anchor (16) configured to engage tissue (see figure 2) and [0040-0041].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize an anchor as taught by Eliasen, as Eliasen teaches the anchor anchors the delivery device in place while deploying the valve (see figure 2).  It is noted like Tilson, the heart valve implant comprises an expandable member disposed about a shaft (abstract).  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Tilson discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Applicant has added “for movement to different positions on said guide shaft during systolic and diastolic portion of the heart cycle” which is being interpreted as an intended use recitation.  Tilson teaches the valve moves.

Regarding claim 24, the combination of Tilson and Eliasen teaches a method of deploying a heart valve implant in a patient according to claim 23 wherein said adjusting step comprises changing the position of said range limiting structure relative to said guide shaft (column 21 lines 19-32).  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tilson WO 2012/009486 (wherein USP 9,592,119 is used for citations) and Eliasen US 2007/0255399 as applied to claim 15 above and in further view of Ruefer USP 5,480,711.

Regarding claim 16, the combination of Tilson and Eliasen teaches a heart valve implant according to claim 15 however fails to teach wherein said plurality of flexible filaments comprise ePTFE suture material.  
 	Ruefer teaches that ePTFE is a known material in medical uses (column 1 line 48-column 2 line 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize ePTFE as taught by Ruefer as ePTFE is a desirable material due to its inertness or non-reactive nature of ePTFE (column 1 line 48-column 2 line 1).

Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
The 112 1st rejection of claims 1-14 are maintained, see above. During the interview on 2/16/2021 Applicant argued figures 2 and 3 clearly show support for “not fixedly connected”.  The Examiner has considered Applicants arguments but is not persuaded.  For example, the claim does not indicate not directly connected, (33) may be connected via another element “fixedly”.  In figure 3 Applicant has not labeled the lines connecting ring (30) to balloon (20) thus it is unclear if these lines might in fact be extensions of (33) which may be fixedly connected to (20) or at least providing a fixed connection to (20).  Without explicit recitation in the specification regarding this connection “fixedly” or even “directly fixedly” cannot be ascertained from figures 2 and 3.  Applicant recites the same arguments again on 8/3/21, however the Examiner is not persuaded and maintains the 112 new matter rejection of this limitation.  Applicant’s narrative on pages 8-12 correspond to this particular argument however are not persuasive.  
Regarding “active endocardial attachment mechanism” this limitation is a 112f limitation and accordingly due to lack of clear recitation in the specification for this limitation the corresponding 112 2nd rejection is made in addition to a new matter 112 1st rejection.  Applicant has support for a corkscrew shaped attachment, however what makes the attachment an “active endocardial attachment” is not supported or described.  Applicant acknowledges this in response on 2/18.  Applicant also would have support for an corkscrew anchor configured to engage the endocardium.  Applicant’s arguments do not overcome the 112f interpretation and corresponding 112nd rejection.  Applicant may elect to amend the claims to no longer invoke 112f and thus resolve the 112nd issue.  
Applicant argues Tilson fails to teach a heart valve implant, however as discussed in the interview, Tilson teaches an inflatable member which is placed in the heart valve, thus is a heart valve 
Applicant argues the combination of Tilson in view of Eliasen is improper on page 13-14, however it appears Applicant’s argument regarding two heart valve pieces of art is that Applicant contends Tilson is not a heart valve which would not be combined with a heart valve.  This is not persuasive as the Examiner does not agree that Tilson is not a heart valve implant.  
In response to applicant's argument that one would not combine Tilson and Eliasen, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues the functional limitation “for movement to different positions on said guide shaft during systolic and diastolic portions of the heart cycle”.  It appears Applicant is attempting to argue this limitation in particular is structural when it is not.  Tilson clearly teaches the ability of the implant to move along the guide shaft and the implant is placed within the heart valve thus fully capable of moving during heart cycles.  Tilson teaches the inflatable valve body is slidably connected to the guide shaft as taught above.  
Regarding Applicant’s arguments on pages 14-15, Applicant argues that the balloon implanted in the heart valve of Tilson isn’t an implant.  The duration of implantation is not claimed or discussed.  Thus Tilson teaches implanting their device for a period of time, it is noted that the features upon which applicant relies (i.e., permanent implantation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Tilson cannot be an inflatable valve body, however Tilson teaches column 45 lines 29-44 the device may be used without any additional devices.  
Regarding arguments on page 15, the rejection of Tilson in view of Eliasen was addressed above thus rendering Applicant’s arguments regarding the combination not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8am-4pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/16/2021